Citation Nr: 1634857	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel





INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction over the Veteran's appeal now lies with the RO in Boise, Idaho. 

In April 2011, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2015).

The Veteran's appeal was remanded by the Board in May 2012, February 2013, and September 2014.  In the September 2014 decision, the Board granted entitlement to service connection for posttraumatic stress disorder (PTSD).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is unable to secure or follow substantially gainful employment as a result of his now service-connected PTSD.  "When entitlement to TDIU is raised during the adjudicatory process of [an] underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  By seeking entitlement to a TDIU, the Veteran is essentially seeking another route for a higher disability rating for the service-connected PTSD; thus, the claims are essentially one claim.  

Currently, the Veteran has an appeal for entitlement to a higher initial disability rating for his PTSD pending before the AOJ.  The United States Court of Appeals for Veterans Claims (Court) has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or adjudicators, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  For this reason, the claim for entitlement to a TDIU must be remanded to the AOJ in order for the claim to be adjudicated together with his pending higher initial disability rating claim.

Accordingly, the appeal is REMANDED for the following action:

1.  The AOJ must readjudicate the Veteran's claim of entitlement to a TDIU together with his pending claim of entitlement to a higher initial disability rating for PTSD.  

For any portion of the appeal period (since August 2008) when the Veteran was unemployed and did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ must refer the case to VA's Director of Compensation Service for adjudication of entitlement to TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

2.  If the benefit sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

